EXHIBIT 10(xviii)



TAYLOR DEVICES, INC.

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


 

                This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT is made on this
11th day of November, 2011 by and between TAYLOR DEVICES, INC. (the "Company"),
a New York corporation having an office located at 90 Taylor Drive, North
Tonawanda, New York 14120‑9748 and RICHARD G. HILL, an individual residing at
204 Seabrook Drive, Williamsville, New York 14221 (the "Executive").

                WHEREAS, the Company and the Executive have each agreed that it
is in their best interests to amend the Employment Agreement by and between the
Company and the Executive entered into as of December 1, 2000 and amended by the
First Amendment thereto entered into as of December 22, 2006 (as so amended, the
"Agreement") to comply with Section 409A(a)(2)(B)(i) of the Internal Revenue
Code of 1986, as amended ("§ 409A"); and

                WHEREAS, to accomplish the foregoing, the Company and the
Executive have agreed to enter into this Second Amendment to Employment
Agreement (the "Amendment"), as hereinafter set forth.

                NOW, THEREFORE, in consideration of the mutual covenants
contained herein and in the Agreement, the parties hereby agree as follows:

                1.                 The Agreement is hereby amended by inserting
a new Section 21 thereof, to read as follows:

                21.                Postponement of Certain Payments.

                Notwithstanding any other provision hereof, no amount shall be
paid to Executive before the later of (i) May 11, 2013 (being the date 18 months
following the date of this Amendment), or (ii) six months following the date of
Executive's "separation from service," within the meaning of § 409A and the
Regulations of the Internal Revenue Service thereunder (or, if earlier, the date
of death of Executive).

                2.                Except as expressly amended by this Amendment,
all other terms of the Agreement shall remain in full force and effect, without
modification, change or amendment of any kind.

                3.                This Amendment shall be effective immediately.



[SIGNATURE PAGE FOLLOWS]


1

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized officer; and Executive has signed this
Amendment, on the date and year first above written.





ATTEST:
                               
                                                                                                                   
TAYLOR DEVICES, INC.



/s/Kathleen A. Nicosia                        
                                                                                 
By:                /s/Douglas P. Taylor                                
                                                                                                                                                                        
Name:                 Douglas P. Taylor
                                                                                                                                                                        
Title:  President and Chief Executive Officer



/s/Kathleen M. King                             
                                                                                                      
EXECUTIVE
WITNESS



/s/Mark V. McDonough                      
                                                                                                    
   /s/Richard G. Hill                                                 
WITNESS                                                                                                                                                       
RICHARD G. HILL                     


 

2

--------------------------------------------------------------------------------



